Case 1:19-cv-07977-RA Document 53 Filed 11/27/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRIAN SUGHRIM, individually and on behaif of all others
similarly situated; DAVID FELICIANO, individually and on
behalf of all others similarly situated;

Plaintiffs,
Vv.

STATE OF NEW YORK; NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY |
SUPERVISION; ANTHONY J. ANNUCCI, Acting
Commissioner (in his official capacity); JOHN A. SHIPLEY, :
Director of Labor Relations (in his personal and official
capacities), NA-KIA WALTON, Assistant Director of Labor |
Relations/ADA Coordinator (in her personal and official
capacities); LEROY FIELDS, Superintendent, Fishkill
Correctional Facility (in his personal and official capacities); |
STEPHEN URBANSKI, Deputy Superintendent for Security
Services, Fishkill Correctional Facility (in his personal and
official capacities); J. JOHNSON, Deputy Superintendent for |
Administrative Services, Fishkill Correctional Facility Gn her |
personal and official capacities),

No. 19-cv-07977 (RA)

[PROPOSED]
' ORDER TO
| SHOW CAUSE

 

Defendants.

Xx

 

Upon the annexed declaration of Brian Sughrim, dated November 26, 2019; the declaration
of David Feliciano, dated November 26, 2019; the declaration of Derek Gleixner, dated
November 26, 2019; the declaration of Roland Sofo, dated November 27, 2019; the declaration of
Khaldoun Alshamiri, dated November 47 2019; the declaration of Joshua S. Moskovitz, dated
November 26, 2019; the exhibits attached to those declarations; Plaintiff's supporting
memorandum of law; and upon all the papers filed and proceedings had herein, it is hereby

ORDERED that Defendants show cause before Hon. Ronnie Abrams in Courtroom 1506,

United States Courthouse, 40 Foley Square, New York, New York 10007, on

| econber WY, 2019, at 5:30 S@BSi/p.m., or as soon thereafter as counsel may be

 
Case 1:19-cv-07977-RA Document 53 Filed 11/27/19 Page 2 of 2

heard, why an order should not be issued pursuant to Rule 65 of the Federal Rules of Civil
Procedure enjoining and restraining Defendants and each of them, pending the final determination
of this action, from taking any adverse action against Plaintiffs and any other DOCCS Correctional
Officer because they wear a beard or requested an accommodation to wear a beard for religious
reasons, and granting such other and further relief as may be just and proper; and it is further

ORDERED that pending the hearing and determination of this motion, Defendants are
restrained, enjoined, and stayed from taking any adverse action against Plaintiffs and any other
DOCCS Correctional Officer because they wear a beard or requested an accommodation to wear
a beard for religious reasons; and it is further

ORDERED that electronic service of a copy of this Order together with the papers on which

it is granted, upon Defendants’ counsel of record on or before December 3 , 2019,

 

shall be good and sufficient seryice upon, defendants; and it is further
Lhgee £ >)
ORDERED that at least ser CF days before the return date of this Motion, Plaintiffs must = / , a

on ef [ie .
Le

serve upon attorneys for Defendants any additional supporting papers; at least five tS) days before ee

 

the return date of this Motion, Defendants must serve any answering papers upon attorneys for

 

Plaintiffs; and ne later than the return date of this motion, Plaintiff shall serve upon attorneys for
Defendants any reply papers.

Dated: New York, New York
November 2 _, 2019

 

 

Ronnie Abrams, U.S.D.J. / dae >
